Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 10/25/2021.  At this point claims 1-6, 8-10, 12-17 and 19-24 are pending in the instant application.


Response to Arguments
Applicant’s arguments, filed 10/25/2021, with respect to claims 1-24 have been fully considered and are persuasive.  The previous grounds of rejection/objection have been withdrawn. 

	REASONS FOR ALLOWANCE
Claims 1-6, 8-10, 12-17 and 19-24 are allowed.

The prior art of record cited throughout prosecution including WakMiya (US 2013/0041977) and Segev (US 2014/0082273) teach various systems and methods for data migration with the use of address to hash translation tables. However, none anticipate nor renders obvious the handling of partial page writes during the migration of data, as well as the use of the hash to address table for obtaining a list of logical addresses that reference a first data page as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

	CONCLUSION
	(a) Status of Claims In the Application

Per the instant office action, the currently pending claims have received an action on the merits and are in condition for allowance.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-10772-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137